DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-17, 20-24, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2022/0022215 A1) (Gao herein after).

Re Claims 1 and 22, Gao discloses an apparatus and method for wireless communication at a user equipment (UE), comprising: a memory; and one or more processors, coupled to the memory (memory, processor, [0006]), configured to: 
receive, from a base station, an indication of at least one first beam and at least one first antenna panel of the UE (the “group ID(s)” can be initialized by configuring them with the reference DL or UL RSs by the gNB, [0091]), to use for one or more first transmissions, and of at least one second beam and at least one second antenna panel of the UE (multiple UE antenna panels, Figure 3, [0050]), to use for one or more second transmissions (UE panel antennas 306 can produce transmitter (Tx) beams and receiver (Rx) beams, or alternatively transceiver beams, [0051]); 
communicate the one or more first transmissions, with the base station, using the at least one first beam and the at least one first antenna panel (UE panel antennas 306 can produce transmitter (Tx) beams and receiver (Rx) beams, or alternatively transceiver beams, [0051], Figure 3); and 
communicate the one or more second transmissions, with the base station, using the at least one second beam and the at least one second antenna panel (UE panel antennas 306 can produce transmitter (Tx) beams and receiver (Rx) beams, or alternatively transceiver beams, [0051], Figure 3).
Gao discloses the claimed invention except explicitly teaches the claimed invention in a single embodiment.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the embodiments taught by Gao to achieve the same expected result of the claimed invention to further improve the effectiveness of beamforming operation.

Re Claims 2 and 23, Gao discloses the apparatus of claim 1 and the method of claim 22, wherein the indication of the at least one first antenna panel, of the UE, includes one or more panel identifiers associated with the at least one first antenna panel, one or more beam group identifiers associated with the at least one first antenna panel, or one or more antenna port group identifiers associated with the at least one first antenna panel (wireless communication device (e.g., a UE) can include multiple communications panels (e.g., panel-1, panel-2) each associated with a respective group identifier, [0059]).

Re Claims 3 and 24, Gao discloses the apparatus of claim 1 and the method of claim 22, wherein the indication of the at least one second antenna panel, of the UE, includes one or more panel identifiers associated with the at least one second antenna panel, one or more beam group identifiers associated with the at least one second antenna panel, or one or more antenna port group identifiers associated with the at least one second antenna panel (wireless communication device (e.g., a UE) can include multiple communications panels (e.g., panel-1, panel-2) each associated with a respective group identifier, [0059]).

Re Claim 4, Gao discloses the apparatus of claim 1, wherein the one or more first transmissions and the one or more second transmissions are configured by a same radio resource control (RRC) message, activated by a same medium access control (MAC) control element (MAC-CE) message, or scheduled by a same downlink control information (DCI) message (group ID can be selected from one pool of group IDs, which can be configured by RRC/MAC-CE, [0134]).

Re Claim 7, Gao discloses the apparatus of claim 1, wherein the one or more first transmissions and the one or more second transmissions are downlink transmissions (the group ID can be used, shared, provided and/or communicated to coordinate multi-panel based UL and DL transmissions for both the gNB side and the UE side, [0090]).

Re Claim 8, Gao discloses the apparatus of claim 7, wherein the one or more first transmissions and the one or more second transmissions include physical downlink control channel (PDCCH) transmissions, physical downlink shared channel (PDSCH) transmissions, channel state information reference signal (CSI-RS) transmissions, or a combination thereof (once the TCI-state is configured or indicated for one DL transmission (e.g., the scheduled PDSCH), the UE can derive the corresponding UE panel(s) to be used according to the group ID contained in the TCI-state accordingly, [0113]).

Re Claim 9, Gao discloses the apparatus of claim 7, wherein the at least one first beam is a downlink beam or a joint uplink-downlink beam, and wherein the at least one second beam is a downlink beam or a joint uplink-downlink beam (the group ID can be used, shared, provided and/or communicated to coordinate multi-panel based UL and DL transmissions for both the gNB side and the UE side, [0090]).

Re Claim 10, Gao discloses the apparatus of claim 1, wherein the one or more first transmissions and the one or more second transmissions are uplink transmissions (there are separate IDs for DL and UL panels, and (ii) an UL ID is configured to be associated/paired with a DL group ID in the new signaling, [0097]).

Re Claim 11, Gao discloses the apparatus of claim 10, wherein the one or more first transmissions and the one or more second transmissions include physical uplink control channel (PUCCH) transmissions, physical uplink shared channel (PUSCH) transmissions, sounding reference signal (SRS) transmissions, physical random access channel (PRACH) transmissions, or a combination thereof (UL RS, which can include: (i) PRACH (e.g., PDCCH order), and/or (ii) SRS resource set, SRS resource, SRS resource port group, and/or SRS resource port, which are used for at least one of the following usages: codebook transmission; non-codebook transmission; beam management; antenna switching; and/or positioning, [0103]).

Re Claim 12, Gao discloses the apparatus of claim 10, wherein the at least one first beam is an uplink beam, a joint uplink-downlink beam, or spatial relation information, and wherein the at least one second beam is an uplink beam, a joint uplink-downlink beam, or spatial relation information (there are separate IDs for DL and UL panels, and (ii) an UL ID is configured to be associated/paired with a DL group ID in the new signaling, [0097]).

Re Claim 13, Gao discloses the apparatus of claim 1, wherein the one or more first transmissions and the one or more second transmissions are multiplexed in space, frequency, time, or a combination thereof (transmitting and receiving wireless communication signals, e.g., OFDM/OFDMA signals, [0033]).

Re Claim 14, Gao discloses the apparatus of claim 13, wherein the indication associates the at least one first antenna panel of the UE and the at least one second antenna panel of the UE with a multiplexing method (transmitting and receiving wireless communication signals, e.g., OFDM/OFDMA signals, [0033]).

Re Claim 15, Gao discloses the apparatus of claim 1, wherein the indication includes an index associated with a pattern that includes the at least one first beam associated with the at least one first antenna panel of the UE and the at least one second beam associated with the at least one second antenna panel of the UE (when receiving the configuration or activation signaling with the group ID(s) to be initialized, the UE can enable the mapping between the group ID(s) and the actual UE panel(s), [0091]).

Re Claims 16 and 27, Gao discloses the apparatus of claim 1 and the method of claim 22, wherein the indication further associates at least one third beam with at least one third antenna panel of the UE, to use for the one or more first transmissions simultaneously with the at least one first beam and at least one first antenna panel of the UE (the UE 304 includes four panel antennas 306 (e.g., multiple panels 306, multiple UE panels 306). Although nine BS panel antennas 308 are illustrated for each panel array 310, BS panel arrays 310 may include any number of one or more BS panel antennas. Similarly, although four UE panel antennas are illustrated for UE 304, UE 304 may include any number of one or more UE panel antennas, [0050]).

Re Claims 17 and 28, Gao discloses the apparatus of claim 16 and the method of claim 27, wherein the indication further associates at least one fourth beam with at least one fourth antenna panel of the UE, to use for the one or more second transmissions simultaneously with the at least one second beam and at least one second antenna panel of the UE (the UE 304 includes four panel antennas 306 (e.g., multiple panels 306, multiple UE panels 306). Although nine BS panel antennas 308 are illustrated for each panel array 310, BS panel arrays 310 may include any number of one or more BS panel antennas. Similarly, although four UE panel antennas are illustrated for UE 304, UE 304 may include any number of one or more UE panel antennas, [0050]).

Re Claim 20, Gao discloses the apparatus of claim 1, wherein the indication includes scheduling information associated with the one or more first transmissions, the one or more first transmissions, or a combination thereof (the group ID associated with the PDSCH can be determined according to the scheduling CORESET. Furthermore, in some embodiments, the group ID associated with the PDSCH that has a scheduling offset<T (e.g., a threshold) can be determined according to the CORESET with the lowest ID in the latest slot, [0157]).

Re Claim 21, Gao discloses the apparatus of claim 1, wherein the one or more processors are further configured to: transmit, to the base station, information associated with the at least one first antenna panel of the UE and the at least one second antenna panel of the UE, wherein the indication is received based at in part on the information (when the UL signals (e.g., UL RS(s)/channel(s)) that are to be scheduled dynamically (e.g., including AP-SRS, PUSCH (i.e., grant-based PUSCH) or PUCCH) are associated with different group ID(s) from the group ID(s) to be used for the specific UL transmission, the time domain offset (or scheduling offset) of the signals (e.g., RS(s)/channel(s)) may be larger than or equal to X2, where X2 is a positive number, [0079]).

Re Claims 29 and 30, Gao discloses an apparatus and method for wireless communication at a base station, comprising: a memory; and one or more processors, coupled to the memory (memory, processor, [0006]), configured to: 
transmit, to a user equipment (UE), an indication of at least one first beam and at least one first antenna panel of the UE (multiple UE antenna panels, Figure 3, [0050]), to use for one or more first transmissions (a wireless communication node (e.g., a BS, a TRP, a gNB) and/or a wireless communication device (e.g., a UE) can determine, identify, or detect that signals (e.g., RS(s) and/or channel(s)) to be communicated between the wireless communication device and the wireless communication node, are associated with a different group identifier, [0081]), and of at least one second beam and at least one second antenna panel of the UE, to use for one or more second transmissions (UE panel antennas 306 can produce transmitter (Tx) beams and receiver (Rx) beams, or alternatively transceiver beams, [0051]); 
communicate the one or more first transmissions, with the UE, using the at least one first beam and the at least one first antenna panel (UE panel antennas 306 can produce transmitter (Tx) beams and receiver (Rx) beams, or alternatively transceiver beams, [0051], Figure 3); and 
communicate the one or more second transmissions, with the UE, using the at least one second beam and the at least one second antenna panel (UE panel antennas 306 can produce transmitter (Tx) beams and receiver (Rx) beams, or alternatively transceiver beams, [0051], Figure 3).
Gao discloses the claimed invention except explicitly teaches the claimed invention in a single embodiment.  However, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the embodiments taught by Gao to achieve the same expected result of the claimed invention to further improve the effectiveness of beamforming operation.

Allowable Subject Matter
Claims 5-6, 18-19, 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631